                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Christopher Andrew Suber,                     )
                                              )
       Plaintiff,                             )
                                              )         Civil Action No. 1: 18-424-RMG
       vs.                                    )
                                              )
Andrew Saul, Commissioner                     )
of Social Security Administration,            )         ORDER
                                              )
       Defendant.                             )
                                              )


       This matter comes before the Court on Plaintiffs motion for an award of attorney's fees

under the Equal Access to Justice Act ("EAJA"), 28 U.S.C. § 2412. (Dkt. No. 35). The parties

have jointly stipulated to an award of $6,400.00 in attorney's fees. (Dkt. No. 36).

       The Court has reviewed the proposed stipulation, as well as the supporting underlying

documentation, and finds that the total fee is reasonable and authorized under applicable law.

Barber v. Kimbrell 's, Inc. 577 F.2d 216 (4th Cir. 1978); Local Rule 54.02 (D.S.C.). Therefore,

the Court hereby grants an EAJA award to Plaintiff in the amount of $6,400.00. This award is

subject to the Treasury Offset Program, 31 U.S.C. § 3716(c)(l)(B). In the event Plaintiff has no

present debt subject to offset and Plaintiff has executed a proper assignment to her counsel,

Defendant is directed to make the payment due herein to Plaintiffs counsel. If Plaintiff has no

present debt subject to offset and no proper assignment has been made by Plaintiff to her counsel,

Defendant is directed to make the check due pursuant to this Order payable to Plaintiff and to

deliver the check to Plaintiffs counsel.



                                                  -1-
       AND IT IS SO ORDERED.




                                                     ergel
                                     United States District Judge

August if,, , 2019
Charleston, South Carolina




                               -2-
